Battle, J.  Public tavern— County license. Section 64i6of Mansfield’s Digest provides that all persons keeping a public tavern, whether they retail spirituous or vinous liquors or not, shall first procure a license for that purpose from the county court of the county; and section 1859 provides: “If any person shall violate any of the provisions of the law requiring tavern keepers to procure license for which no specific penalty is provided, such person shall be deemed guilty of a misdemeanor, and, on conviction, shall be fined in any sum not exceeding fifty dollars.” These provisions were held in Bostick v. State, 47 Ark., 126, to be constitutional and still in force. It is true, power has been conferred on municipal corporations “to regulate hotels and other houses for public entertainment;” but this power is not exclusive, or inconsistent with the statute requiring all persons keeping public taverns to procure license from the county court. That statute still remains in force; and all ordinances in conflict with it are void to the extent of the inconsistency, if not entirely so. Constitution of 1874, art. 12, sec. 4. The finding of the circuit court was contrary to the agreed statement of facts. The judgment of the circuit court is therefore reversed, and this cause is remanded for a new trial.